Citation Nr: 9924199	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted a 
temporary total evaluation pursuant to for a period of 
hospitalization extending from January 22, 1997 to February 
26, 1997.  However, the RO denied an evaluation in excess of 
30 following the termination of that temporary total 
evaluation.  

In June 1997, during the pendency of this appeal, the RO 
granted an increased schedular evaluation to 50 percent for 
the veteran's PTSD.  Various other temporary total ratings 
for hospitalization under 38 C.F.R. § 4.29 have also been 
assigned during the appeal.  Inasmuch as the grant of the 50 
percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
PTSD remains for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as paranoia, a 
decrease in concentration, grossly inappropriate behavior, 
outbursts of anger, social isolation, an inability to get 
along with others, and flashbacks and nightmares about 
Vietnam.






CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A.    §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.125, 4.130, 4.132, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the evidence in this case supports a 100 
percent evaluation for the veteran's PTSD.  Significantly, he 
has been admitted to VA hospitals on four different occasions 
since 1997 for treatment of PTSD.  Records from those 
admissions disclose that the veteran's symptomatology due to 
PTSD had progressed, rendering him severely disabled in 
social and industrial functioning.  In this regard, a 
hospitalization report dated from January to February 1997 
includes a Global Assessment Functioning (GAF) score of 50.  
A hospitalization report dated from March to April 1997 
discloses GAF scores of 41 on admission and 50 at the time of 
discharge.  When hospitalized in March 1998, the veteran was 
assigned a GAF score of 35.  In assigning that score, it was 
noted that the veteran was considered to be "severely 
disabled both socially and industrially as a result of his 
chronic PTSD status."  Finally, a hospitalization report 
dated from January to February 1999 contains a GAF score of 
30.

In connection with this claim, the veteran was afforded 
psychiatric examinations by the VA in April 1997, September 
1997, and October 1997.  These reports essentially show the 
veteran's PTSD to be manifested by insomnia, social 
withdrawal, homicidal ideation, avoidant behavior, 
hypervigilence, paranoid ideation that people were out to get 
him, as well as flashbacks and intrusive thoughts about 
Vietnam.  All three reports include Axis I diagnoses of PTSD 
with GAF scores of 40.  

In May 1997, the veteran underwent an employment assessment 
by Elaine M. Tripi, Ph.D., to evaluate his rehabilitation 
potential and employability.  Reportedly, he had been 
divorced twice and had no children.  The veteran stated he 
had had at least twelve to fifteen jobs throughout his 
career, many of which he had been fired from due to feelings 
of depression and an inability to get along with supervisors.  
Most of his past employment had been in sales and as an 
animal control officer.  The veteran stated he currently 
worked as a desk clerk at the YMCA on a part-time basis.  The 
veteran described a significant amount of stress associated 
with that job due to the fact that many residents came in 
drunk and disorderly.  He said he had recently given his 
notice and would be leaving that job at the end of June 1997.  

Based on the interview and review of the medical record, Dr. 
Tripi concluded that the veteran's symptomatology due to PTSD 
had increased.  Dr. Tripi opined the veteran was not capable 
of performing substantial gainful work activity at any 
exertional or skill level.  Based on his education, past work 
experience and current symptomatology, the veteran was unable 
to sustain employment in a gainful way.  Dr. Tripi commented 
that the veteran's current part-time job had caused more 
stress even though the veteran continued to take medication 
and seek therapy.

The veteran was provided two VA social and industrial surveys 
which confirmed that his PTSD rendered him totally impaired 
in social and occupational functioning.  During a social and 
industrial survey performed in October 1997, the veteran 
disclosed he had been living at the YMCA for two years after 
having lived on the streets.  He stated he had difficulty 
being intimate with people due to feelings of paranoia and an 
inability to trust others.  He said his inability to get 
along with people had caused him to lose many jobs.  He 
related one incident in which he assaulted a resident at the 
YMCA during a flashback.  The social worker concluded that 
the veteran appeared to suffer from PTSD to such an extent 
that it would interfere with gainful employment.

A report from a social and industrial survey performed in 
December 1997 noted the veteran's relationships with family 
members were tenuous as a result of PTSD.  During the 
interview, the veteran denied having any other interpersonal 
relationships and reported being unemployed.  He explained 
how he had been terminated from his most recent job at the 
YMCA after having been involved in a fight in which he took 
out a hunting knife.  He denied having any memory of the 
incident.  The social worker stated that the veteran had 
difficulty relating on an interpersonal level with anyone, 
especially with authority figures in a work environment.  The 
veteran also was constantly suspicious and paranoid that 
people may attack him, causing him to constantly be on alert 
for a possible ambush.  He had significant difficulty with 
concentration, memory, and learning new skills.  The social 
worker concluded that the veteran's PTSD symptoms, which 
included a constant state of arousal, lack of concentration, 
and sleep deprivation, were a detriment to the veteran being 
employed by anyone.  These symptoms were severe and a major 
impairment to gainful employment, successful family 
relationships and community adjustment. 

In March 1999, the veteran testified at a hearing before the 
undersigned member of the Board as to the severity of his 
PTSD.  The veteran stated that his PTSD symptoms included 
insomnia, nightmares, short-term memory loss, and daily 
intrusive thoughts about Vietnam.  He stated that he suffered 
from extreme paranoia to where he would not drive a car or go 
out to the store.  He indicated that he spent his days going 
to PTSD therapy groups, watching television or listening to 
music.  The veteran attributed his current unemployment to 
PTSD symptomatology, particularly his inability to get along 
with others.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

As noted, the veteran's PTSD is currently evaluated as 50 
percent disabling under the criteria for rating mental 
disorders.  Under this criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the criteria to the facts of this case, the Board 
finds that the veteran's PTSD is most consistent with a 100 
percent evaluation.  It appears that the veteran's PTSD 
renders him totally impaired in both occupational and social 
functioning due to such symptoms as paranoia, a decrease in 
concentration, outbursts of anger, inability to get along 
with others, and flashbacks and nightmares about Vietnam.  
The Board places significant weight on the VA social and 
industrial survey reports which noted the veteran's PTSD to 
be a major impairment to gainful employment.  In particular, 
the December 1997 social and industrial survey report 
included a social worker's opinion that the veteran's PTSD 
symptoms were severe and a major impairment to gainful 
employment, successful family relationships and community 
adjustment.  In addition, Dr. Tripi also found the veteran to 
be unable to sustain employment in any gainful way because of 
PTSD.  The Board finds that each of these opinions is 
consistent with a 100 percent evaluation under the criteria 
for rating mental disorders, which requires total 
occupational and social impairment.

These opinions are also consistent with findings from the VA 
examination and hospitalization reports mentioned above.  As 
noted, all three VA examinations reports included GAF scores 
of 40.  Under the Diagnostic Criteria from DSM-IV, this score 
is appropriate where behavior is manifested by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 46-
47 (1996) (emphasis added).  

Moreover, during his most recent hospitalization from January 
to February 1999, the veteran was assigned a GAF score of 30, 
both at admission and at the time of discharge.  This score 
is assigned where behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupations), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends). Id.  The Board finds that 
these GAF scores reflect a disability which is contemplated 
in the criteria for a 100 percent evaluation under the 
criteria for rating mental disorders.  Accordingly, a 100 
percent schedular disability evaluation for PTSD is 
warranted. 


ORDER

Entitlement to a 100 percent schedular disability evaluation 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

